In an action, inter alia, to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Nassau County (Covello, J.), entered June 21, 2004, which denied her motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The defendant met her burden of establishing her entitlement to judgment as a matter of law by proving that the motor vehicle accident at issue did not result from any negligence on her part (see Baker v Staria, 6 AD3d 639 [2004]; Hudson v Goodwin, 272 AD2d 296, 297 [2000]; Canceleno v Johnston, 264 AD2d 405, 406 [1999]). The plaintiffs, in opposition, failed to produce evidentiary proof in admissible form sufficient to raise a triable issue of fact (see Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). The affirmation of the plaintiffs attorney lacked probative weight and could not raise a triable issue of fact (see Zuckerman v City of New York, supra). Mere speculation that the defendant may have failed to take some unspecified measures to avoid the accident, or in some other way contributed to the occurrence of the accident, was insufficient to defeat the motion for summary judgment (see Zuckerman v City of New York, supra at 562-563; Baker v Staria, supra; Davis v Quinones, 295 AD2d 394 [2002]; Salazar v Ospina, 253 *550AD2d 550, 551 [1998]; Williams v Econ, 221 AD2d 429, 430 [1995]).
Accordingly, the motion for summary judgment should have been granted. H. Miller, J.P., Crane, Spolzino and Skelos, JJ., concur.